DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10, 13-14 & 16 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating wire undulating back and forth across a mid-line of at least one of the one or more channels (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner notes that in the drawings the channels undulate with the wires, so the wires do not cross the mid-line)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-14 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “at least one electrical heating wire” in Claim 1, line 10 & Claim 16, line 12 renders the claims indefinite because it is not clear if it refers back to the wires of lines 2-3 or is in addition to said wires. For the purposes of examination, “at least one electrical heating wire” has been construed to be at least one electrical heating wire of the one or more electrical heating wires.

B) The term “an electrical wire” in Claim 5, line 2 renders the claim indefinite because it is not clear if it refers back to the wires of Claim 1 or is an addition wire. For the purposes of exanimation, “an electrical wire” has been construed to be an electrical wire of the one or more electrical wires.

C) The term “a fabric stress mitigation layer” in Claim 13, lines 1-2 renders the claim indefinite because it is not clear if it is the same layer as claim 10 or is an additional layer. For the purposes of examination, ““a fabric stress mitigation layer” has been construed to be that said stress mitigation layer is a fabric stress mitigation layer.

D) Claims 2-4, 6-10 & 14 are also rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,250,674 to Feist in view of US Patent Number 4,576,221 to Fennesz and further in view of US Patent Number 2018/0051893 A1 to Bordin.

A) As per Claims 1 & 16, Feist teaches a support structure for a heating system (Feist: Figure 1), comprising: 
a plurality of projections (Feist: Figure 1, Items 26 & 30) designed to be capable of retaining one or more heating elements (Feist: best shown in Figure 5, Item 58) positioned adjacent thereto; 

wherein each projection has a recess formed in a side wall thereof facing said channel (Feist: Figure 1, Item 38); 
an amplitude of the undulations of each channel does not exceed a width of the channel (Feist: though the channels undulate, it is less than the width of the channel as applicant’s Figure 2); and
at least one heating elements is retained within one or more of the channels (Feist: best shown in Figure 5, Item 58). 
Feist does not teach that the at least one electrical heating wire undulates back and forth across a mid-line of at least one of the one or more channels.
However, Fennesz teaches at least one heating elements undulates back and forth across a mid-line of at least one of the one or more channels (Fennesz: Figure 5B; Col. 8, lines 29-33; slightly smaller staggered width for clamping cause small undulations exactly as applicant’s invention).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Feist by having the elements undulate, as taught by Fennesz, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Feist with these aforementioned teachings of Fennesz with the motivation of forcing the element to be clamped into the projections during installation, thereby preventing the elements from being dislodged.
Feist in view of Fennesz does not explicitly teach that the heating elements are electrical heating wires.
However, Bordin teaches heating elements are electrical heating wires (Bordin: Abstract, lines 5-7).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Feist in view of Fennesz by making the heating elements electrical wires, as taught by Bordin, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Feist in view of Fennesz with these aforementioned teachings of Bordin since each individual element and its function are shown in the prior art, albeit shown in separate 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 2, Feist in view of Fennesz and Bordin teaches that the plurality of projections also forms a second set of undulating channels, each channel having one of said projections forming at least a part of an inner radius of each undulation of the channel (Feist: Figure 5, vertical channels undulate with each projection in same manner as horizontal channels).

C) As per Claim 3, Feist in view of Fennesz and Bordin teaches that the first set of undulating channels is substantially perpendicular to the second set of undulating channels (Feist: Figure 5, horizontal and vertical channels are perpendicular).

D) As per Claim 4, Feist in view of Fennesz and Bordin teaches that the first and second sets of undulating channels together encompass a regular rectangular grid Feist: Figure 5, horizontal and vertical channels are in rectangular grid).

E) As per Claim 5, Feist in view of Fennesz and Bordin teaches that each channel of the first set of channels is sized to accommodate an electrical wire with a diameter (Feist: Figure 5, Item 58)
Feist in view of Fennesz and Bordin does not explicitly teach that the diameter of electrical wire is at least 2 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the diameter at least 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (allowing electrical wires with diameters), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of allowing being able to hold elements capable of transferring the desired heat.


F) As per Claim 6, Feist in view of Fennesz and Bordin teaches that projections of the plurality of projections are grouped into pairs (Feist: Figure 5, Item 48 & 50 show each of the two paired projections coming together to form a full Item 26) (Feist: Figure 1, Items 28 & 30 show each of the two paired projections), with recesses of each pair of projections facing adjacent channels of either the first set of channels or a second set of channels (Feist: Figure 1, Item 38 is all sides thereby being on all sides of two combined projections to be on all vertical and horizontal channels).

G) As per Claim 7, Feist in view of Fennesz and Bordin teaches that for each pair of projections, each projection of the paired projections is formed as a curve (Feist: Figure 1 & 5, Items 48 & 50 come together to form projection with hole 36 shown in Figure 1 in middle), with curves of each paired projection partially surrounding a central space.

H) As per Claim 8, Feist in view of Fennesz and Bordin teaches that each paired projection forms a structure that is wider in a first dimension that separates two inner channel diameters than in a second, perpendicular dimension that separates two outer channel diameters (Feist: Figure 1; recesses cause smaller diameters in inner channel directions than outer channels directions).

I) As per Claim 9, Feist in view of Fennesz and Bordin teaches that each pair of projections has one of two orientations, one orientation being a ninety degree rotation of the other orientation, and wherein the pairs of projections are arranged on the support structure in a rectangular grid with the orientations of the pairs of projections set according to a checkerboard pattern (Checkerboard pattern best shown in Figure 5, with Items 28 & 30 of Figure 1).

J) As per Claim 10, Feist in view of Fennesz teaches all the limitations except a stress mitigation layer on the underside of the structure.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Feist in view of Fennesz by adding a pad layer, as taught by Bordin, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Feist in view of Fennesz with these aforementioned teachings of Bordin with the motivation of increasing sound insulation.

K) As per Claim 13, Feist in view of Fennesz and Bordin teaches a fabric stress mitigation layer on the underside of the structure and comprising at least one hole through the support structure that does not penetrate the fabric layer (Bordin: Figures 7-8, Item 11; Paragraph 0037, lines 7-9; with hole 10 that does not penetrate),
Feist in view of Fennesz and Bordin does not explicitly teach that said hole having a diameter of at least 3 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the diameter at least 3mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (a hole having a diameter), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of reducing the amount of needed material thereby saving costs.
In addition, it is observed that diameter is a result effective variable because the larger the hole, the less material is needed but the weaker the structure becomes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the diameter at least 3mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).



Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-10, 13-14 & 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that Fennesz does not teach that the wire undulates. The Examiner respectfully disagrees. As cited above, the tolerances of the channel force the element to undulate and provide a clamping force as Applicant’s invention. Therefore the rejection is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Allen R Schult/Examiner, Art Unit 3762